DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/02/2021 has been entered. Applicant has amended claims 1, 4, 6, 7, and 11-15. Claims 2 and 3 have been canceled. Claims 1 and 4-15 are currently pending in the instant application. No new claims have been added. Applicant’s amendments have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 8, 2020.
Applicant’s arguments, see pages 9-10, filed 03/02/2021, with respect to the rejection(s) of claim(s) 1 and 4-15 under 35 U.S.C. §103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant's amendment to claims 1 and 4-15.

Regarding Applicant’s arguments concerning claim 1 
U.S. Publication No. 2003/0100819 to Newman et al. (hereinafter "Newman") teaches the newly amended limitation regarding the light source being an LED (See details in current 103 rejection below). 
Applicant argues that the previously applied references do not teach the grip member shaped as gun grip that provides better feeling of use and better operability, which is seen in Applicant’s specification [0015]. However, U.S. Publication No. 2006/0241348 to Kohno teaches an endoscopic device with the grip member which is the air/water-feeding unit 16 (see the current 103 rejection below). Paragraph [0045] recites that the air/water-feeding unit 16 is disposed between the forefinger and the thumb of an operator's hand holding the operation portion 14, showing that the grip member is a gun grip. In addition, U.S. Publication No. 2006/0262900 to Sipila et al. (hereinafter "Siplia") teaches a trigger used to open and close the valve of the gas cylinder. Kohno in view of Siplia teaches the user operating the endoscopic device as if to operate a gun (see the current 103 rejection below). Furthermore, limitations from the specification are not read into the claims (See MPEP 2145 VI). The specification did not provide evidence indicating that the limitations of providing ease of operability must be read into the claims to give meaning to the disputed terms.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "image capturing device" in claims 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure as a “camera”, as described in the Applicant’s specification [0065] as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, and12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0241348 to Kohno in view of U.S. Publication No. 2003/0100819 to Newman et al. (hereinafter "Newman") and U.S. Publication No. 2006/0262900 to Sipila et al. (hereinafter "Sipila").
Regarding claim 1, Kohno discloses a rigid laparoscopic device (Fig. 1 – endoscope 10) comprising: an optical viewing tube (Fig. 1 – operation portion 14) including an observation optical system (Fig. 2-observation optical system 44) and an illumination optical system (Fig. 2 -  illuminating optical systems), wherein an accommodation section in which a gas cylinder for supplying gas for pneumoperitoneum are accommodated (Fig. 3- cylinder 74; [0052]- In the cylinder 74, a gas to be fed (for example, an inactive gas such …CO2…) is compressed and filled) and the accommodation section is provided to the optical viewing tube to allow the optical viewing tube, and the gas cylinder to be held integrally and with rigidity (Fig. 4; [0043]- an air/water-feeding unit 16 is detachably attached), wherein: 
(Fig. 3; [0045] - Therefore, by attaching the air/water-feeding unit 16 to the air/water-feeding connector 66, the air/water-feeding unit 16 is disposed between the forefinger and the thumb of an operator's hand holding the operation portion 14).
Although Kohno discloses an LED for supplying illumination light to the illumination optical system (Fig. 2- illuminating optical systems 46), Kohno does not expressly teach the LED in the accommodation section, the accommodation section provided to the optical viewing tube to allow the LED to be held integrally and with rigidity with the other components, and wherein: the accommodation section is provided with a trigger-lever type valve operating section used to open and close a valve of the gas cylinder, so that the rigid laparoscopic device can be operated as a gun.  
However, Newman teaches in Fig. 1 of an analogous endoscopic device wherein an accommodation section in which an LED for supplying illumination light to the illumination optical system is accommodated, and the accommodation section is provided to the optical viewing tube to allow the LED to be held integrally and with rigidity with the other components. ([0041] - a halogen or other miniature bulb (not shown) contained within the instrument handle 74 is used to illuminate the target… alternately, white LEDs (not shown) or other light sources can be utilized) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the LED of Kohno for the LED in the accommodation section held integrally and with rigidity, as seen in the teachings above of ([0044] of Newman).
Additionally, Sipila teaches in Fig. 1 and Fig. 2 of an analogous endoscopic device ([0008]- The aiming aid may take conceptually the form of an endoscope) including a trigger-lever type valve operating section (Fig. 2 – trigger 202) used to open and close a valve of the gas cylinder, so that the rigid laparoscopic device can be operated as a gun ([0022]- Pressing or otherwise actuating the trigger 202 causes the controllable valve 108 to open, allowing gas to flow from the gas cylinder 104 through the gas conduit 105 to the sample area).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kohno, as modified by Newman, to include the trigger-lever type valve operation section in the accommodation section so that the device can be operated as a gun, as seen in the teachings above of Sipila. It would have been advantageous to make the combination in order to control the opening and closing of the valve to allow gas to flow from the cylinder ([0022] of Sipila).
The modified device of Kohno in view of Newman and Sipila will hereinafter be referred to as modified Kohno. 
Regarding claim 5, modified Kohno teaches the claimed invention as discussed above concerning claim 1, and Kohno further discloses wherein the accommodation section is detachably provided to the optical viewing tube ([0043]- To the air/water-feeding connector 66, an air/water-feeding unit 16 is detachably attached).  
Regarding claim 8, modified Kohno teaches the claimed invention as discussed above concerning claim 1, and Kohno further discloses wherein the accommodation section is sterilizable ([0094]- maintenance such as cleaning and sterilization can be easily performed)
Regarding claim 12, modified Kohno teaches the claimed invention as discussed above concerning claim 1, and Kohno further discloses wherein the accommodation section is detachably provided to the optical viewing tube ([0043]- To the air/water-feeding connector 66, an air/water-feeding unit 16 is detachably attached).    
Regarding claim 13, modified Kohno teaches the claimed invention as discussed above concerning claim 1, and Kohno further discloses wherein the accommodation section is sterilizable ([0043]- To the air/water-feeding connector 66, an air/water-feeding unit 16 is detachably attached).  
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0241348 to Kohno in view of U.S. Publication No. 2003/0100819 to Newman et al. (hereinafter "Newman") and U.S. Publication No. 2006/0262900 to Sipila et al. (hereinafter "Sipila") in further view of U.S. Publication No. 2003/018238 to Obata et al. (hereinafter "Obata").
Regarding claim 4, modified Kohno teaches the claimed invention as discussed above concerning claim 1, but modified Kohno does not expressly teach wherein the accommodation section is configured to allow a power source of the LED and/or the gas cylinder to be detachable from the accommodation section.  
However, Obata teaches in Fig. 13 of an analogous endoscopic device wherein the accommodation section is configured to allow a power source of the LED and/or the gas cylinder to be detachable from the accommodation section ([0122] - The battery unit 392 includes a cylindrical housing 393 and a mounting nut 394. By rotating the mounting nut 394, the battery unit 392 can be attached to and detached from the attachment port 391; The Examiner notes “and/or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C)).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accommodation section of modified Kohno to include a power source detachable from the accommodation section, as seen in the teachings of Obata. It would have been advantageous to make the combination so that the convenience of handling is improved ([0223] of Obata).
Regarding claim 11, modified Kohno teaches the claimed invention as discussed above concerning claim 1, but modified Kohno does not expressly teach wherein the accommodation section is configured to allow a power source of the LED and/or the gas cylinder to be detachable from the accommodation section.  
However, Obata teaches in Fig. 13 of an analogous endoscopic device wherein the accommodation section is configured to allow a power source of the LED and/or the gas cylinder to be detachable from the accommodation section ([0122] - The battery unit 392 includes a cylindrical housing 393 and a mounting nut 394. By rotating the mounting nut 394, the battery unit 392 can be attached to and detached from the attachment port 391; The Examiner notes “and/or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C)).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accommodation section of modified Kohno to include a power source detachable from the accommodation section, as seen in the teachings of ([0223] of Obata).
Claims 6, 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0241348 to Kohno in view of U.S. Publication No. 2003/0100819 to Newman et al. (hereinafter "Newman") and U.S. Publication No. 2006/0262900 to Sipila et al. (hereinafter "Sipila") in further view of U.S. 2012/0289858 to Ouyang et al. (hereinafter "Ouyang").
Regarding claim 6, modified Kohno teaches the claimed invention as discussed above concerning claim 1, and Kohno further discloses wherein the optical viewing tube is integrally couplable with an image capturing device configured to convert an image obtained by the observation optical system into an electric signal ([0038]- A CCD (not shown) is disposed rearward of the observation optical system 44, and an observation image taken by the observation optical system 44 is formed on a photodetecting surface of the CCD and converted into electrical signals), but modified Kohno does not expressly teach wherein the optical viewing tube is integrally couplable with each of a portable information terminal, and a handy video camera device configured to convert an image obtained by the observation optical system into an electric signal.
However, Ouyang teaches in of an analogous endoscopic device wherein the optical viewing tube is integrally couplable with each of a portable information terminal (Fig. 31; [0140]- According to some embodiments, a device such as a smart phone 3220, a tablet computer 3222, a mobile computer, or other mobile device having wireless and display capabilities are used to view the images and/or video), a handy video camera (Fig. 1 – display 110), and an image capturing device configured to convert an image obtained by the observation ([0159]- The imaging device may be a complementary metal-oxide-semiconductor ("CMOS") image sensor, a charge-coupled device ("CCD")).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kohno to include the optical viewing tube integrally couplable with each of a portable information terminal, a handy video camera, and an image capturing device configured to convert an image obtained by the observation optical system into an electric signal, as seen in the teachings above of Ouyang. It would have been advantageous to make the combination so that the healthcare provider performing the procedure may view the displayed images at the same time that a person such as another healthcare provider or a family member of the patient may also view the images even if they are not close to where the procedure is taking place ([0168] of Ouyang).
Regarding claim 7, modified Kohno teaches the claimed invention as discussed above concerning claim 6, but modified Kohno does not expressly teach wherein the optical viewing tube is integrally couplable further with a monitor configured to display the image having been converted into the electric signal by the portable information terminal, the handy video camera, and the image capturing device.
However, Ouyang teaches of an analogous endoscopic device wherein the optical viewing tube is integrally couplable further with a monitor configured to display the image having been converted into the electric signal by the portable information terminal, the handy video camera, and the image capturing device (Fig. 1 –display 110 and Fig. 32- external monitor 3219, smart phone 3220, and tablet computer 3222).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kohno to include the ([0168] of Ouyang).
Regarding claim 9, modified Kohno teaches the claimed invention as discussed above concerning claim 1, but modified Kohno does not expressly teach wherein the accommodation section is configured to be disposable.  
However, Ouyang teaches in Fig. A21B of an analogous endoscopic device wherein the accommodation section is configured to be disposable ([0250] - according to some embodiments, the pistol grip A2110 is disposable).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accommodation section of modified Kohno to include the teachings of Ouyang of a disposable accommodation section. It would have been advantageous to make the combination in order to avoid the tedious process of sterilization that requires expensive materials ([0261] of Ouyang).
Regarding claim 14, modified Kohno teaches the claimed invention as discussed above concerning claim 1, but modified Kohno does not expressly teach wherein the accommodation section is configured to be disposable.  
However, Ouyang teaches in Fig. A21B of an analogous endoscopic device wherein the accommodation section is configured to be disposable ([0250] - according to some embodiments, the pistol grip A2110 is disposable)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accommodation section of modified Kohno to include the teachings of Ouyang of a disposable accommodation section. It would have been advantageous to make the combination in order to avoid the tedious process of sterilization that requires expensive materials ([0261] of Ouyang).
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0241348 to Kohno in view of U.S. Publication No. 2003/0100819 to Newman et al. (hereinafter "Newman") and U.S. Publication No. 2006/0262900 to Sipila et al. (hereinafter "Sipila") in further view of U.S. Publication No. 2010/0218964 to Galloway et al. (hereinafter Galloway).
Regarding claim 10, modified Kohno teaches the claimed invention as discussed above concerning claim 1, but modified Kohno does not expressly teach wherein the gas cylinder has a body part whose surface is at least partially covered with a heat insulator.  
However, in the correlated field of gas cylinder devices, Galloway teaches in Fig. 2 of a compressed CO2 gas driven device wherein the gas cylinder has a body part whose surface is at least partially covered with a heat insulator (paragraph 0008- One approach, which does not attempt to alter the reduction in temperature, but instead attempts to insulate the cold temperature is to cover the cylinder in a thermal insulation material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the thermal insulation material of Galloway with the cylinder of the modified Kohno to protect a user's hands from the cold CO2 cylinder, to contain the reduced temperatures generated within the insulator encasing the CO2 cylinder, and (paragraph 0008 of Galloway). 
Regarding claim 15, modified Kohno teaches the claimed invention as discussed above concerning claim 1, but modified Kohno does not expressly teach wherein the gas cylinder has a body part whose surface is at least partially covered with a heat insulator.  
However, in the correlated field of gas cylinder devices, Galloway teaches in Fig. 2 of a compressed CO2 gas driven device wherein the gas cylinder has a body part whose surface is at least partially covered with a heat insulator (paragraph 0008- One approach, which does not attempt to alter the reduction in temperature, but instead attempts to insulate the cold temperature is to cover the cylinder in a thermal insulation material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the thermal insulation material of Galloway with the cylinder of the modified Kohno to protect a user's hands from the cold CO2 cylinder, to contain the reduced temperatures generated within the insulator encasing the CO2 cylinder, and to isolate warmer temperatures that may reside on the opposite side of the insulator from being transferred to the cylinder (paragraph 0008 of Galloway).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/C.H./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795